Citation Nr: 1429467	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.

A September 2005 private treatment record raises a claim of service connection for coronary artery disease as due to exposure to herbicides.  The claim is referred to the agency of original jurisdiction (AOJ) for disposition. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his obstructive sleep apnea was caused or made chronically worse by his service-connected diabetes mellitus.

An October 2012 VA examination addressed the question of whether the Veteran's sleep apnea is caused by his service-connected diabetes, but does not discuss the theory that obstructive sleep apnea was permanently aggravated by the service-connected diabetes mellitus.  

As a result, the record as it stands is not sufficient for the purpose of rendering a fully informed decision.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During his hearing, the Veteran testified that he was diagnosed with sleep apnea in 2012 at the VA Medical Center (VAMC) in Detroit, Michigan, and that he has been treated for sleep apnea at that facility since that time.  The most recent records from the Detroit VAMC are dated June 2011.  The outstanding VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Detroit VAMC since June 2011.

2.  Thereafter, obtain a medical opinion from an appropriate VA medical professional who has not previously evaluated the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by, or permanently aggravated by, his service-connected diabetes mellitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that sleep apnea was aggravated by the Veteran's service-connected diabetes mellitus, he or she must quantify the approximate degree of aggravation.

The examination report must include a complete rationale for all opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

